In three habeas corpus proceedings, the consolidated appeals are from three judgments (one in each proceeding) of the Supreme Court, Westchester County, all dated August 30, 1978, which sustained the writs and directed the appellants to restore the petitioners to parole on similar terms and conditions as had been previously imposed. As to petitioners Hernandez and Ryan, judgments affirmed, without costs or disbursements (see People ex rel. Levy v Dalsheim, 66 AD2d 827). As to petitioner Elmore, judgment reversed, on the law, without costs or disbursements, and proceeding dismissed. The record shows that in the case of petitioner Elmore, the Board of Parole did in fact comply with the statute (Executive Law, § 259-i, subd 3, par [f], cl [i]) by scheduling a revocation hearing within 90 days of the determination of probable cause for believing that he had violated one or more of the conditions of his parole (cf. People ex rel. Levy v Dalsheim, supra). Damiani, J. P., Lazer and Rabin, JJ., concur.